Citation Nr: 1421288	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-02 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, prior to February 7, 2011.   



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran had unverified active service October 1977 to July 1983.  He died in September 1995, and the appellant is his daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which notified the appellant that it could not accept her election of November 24, 2009 as the beginning date of eligibility for her Chapter 35 DEA benefits as her election form was received in an untimely manner. 


FINDINGS OF FACT

1.  The appellant's father, a veteran, died in September 1995; by rating decision dated February 7, 2011, service connection for the cause of the Veteran's death was granted, effective November 24, 2009. 

2.  On May 2, 2011, the RO notified the appellant that she was entitled to Chapter 35 DEA benefits and requested that she elect within 60 days a beginning date for her period of eligibility for benefits sometime from November 24, 2009 to February 7, 2011; she did not respond within 60 days of the request for a beginning date election.  


CONCLUSION OF LAW

The requirements for eligibility for Chapter 35 DEA benefits prior to February 7, 2011 are not met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021. 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  At the outset, the Board notes that, in connection with the claim under consideration, the appellant has been notified of the reasons for the denial of the claim, and has been afforded full opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  In any event, the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute.  In other words, the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The appellant is claiming entitlement to retroactive benefits under Chapter 35, also known as Dependents' Educational Assistance (DEA).  She asserts that the beginning date of her eligibility should be prior to February 7, 2011, which is the date established by the RO.  She desires a beginning date of November 24, 2009, which was indicated in an election form that was received by the RO in an untimely manner.  She essentially asserts that, but for the "inadequacy" of her school's processing of necessary paperwork, her election would have been timely.  

The appellant is the daughter of the Veteran, who died in September 1995.  In a rating decision dated February 7, 2011, the RO granted service connection for the cause of the Veteran's death, effective November 24, 2009.  The appellant's eligibility for Chapter 35 DEA benefits is derived from the Veteran and the award of service connection for the cause of his death from November 24, 2009.

Educational assistance is available to a child of a veteran who has died of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(4), 21.3021(a)(1).  For purposes of Chapter 35, "child" means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  
38 C.F.R. §§ 3.807(d)(1) , 21.3021(b).  Under Chapter 35, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(b).  However, VA will extend a child's period of eligibility after the child's 18th birthday if the veteran's death occurs after the child's 18th birthday but before the child's 26th birthday.  In such case, the child may elect the beginning date of her period of eligibility, with the period of eligibility ending eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(b)(2).  

In these circumstances, VA must provide written notice to the child informing her of her right to elect the beginning date of the period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 C.F.R. § 21.3041(i)(1).  If the child does not elect a beginning date within 60 days of VA's written notice, the period of eligibility beginning date will be the date of VA's decision that the Veteran's death is service-connected.  38 C.F.R. § 21.3041(i)(2).   

The appellant's father, a Veteran, died in September 1995.  The RO, in a February 7, 2011 rating decision, granted service connection for the cause of his death, effective from November 24, 2009.  The RO thus also awarded Chapter 35 DEA benefits, effective November 24, 2009.  The appellant had applied for Chapter 35 DEA benefits in November 2010, just prior to her 26th birthday.  Documentation in the file indicates that she had been enrolled as a student at a university for several years by the time of the award of DEA benefits.  

On May 2, 2011, the RO sent the appellant a Certificate of Eligibility, indicating that she was entitled to 45 months of full time benefits.  Such letter also notified her that she was required to elect a beginning date for her benefits; the choices provided for her beginning date were November 24, 2009 (the effective date of the award of DEA benefits), February 6, 2011 (the date before the date of the VA's decision that qualified her for VA education benefits), or any date between those two dates.  VA informed her that if it did not receive her completed Beginning Date Election form (which was attached to the notice) within 60 days, then it was required to use February 7, 2011 as the beginning date of her period of eligibility for benefits.  

The appellant's Beginning Date Election form was received by VA on July 18, 2011.  On the form, which was dated July 15, 2011, she had chosen November 24, 2009 as the beginning date for her DEA benefits.  

In July 2011, the RO sent the appellant a Certificate of Eligibility, indicating that it was not able to accept her election of November 24, 2009 because 60 days had elapsed before it was received.  She was notified that she was entitled to 45 months of full time benefits, which would expire on February 7, 2019 (eight years from the beginning date of eligibility on February 7, 2009).  The appellant disagreed with the beginning date of February 7, 2011 in an August 2011 statement, and again requested a beginning date of November 24, 2009, arguing that the delay in the receipt of her election form was the result of her waiting to hear from her school as to whether or not she was accepted.  In a February 2012 statement, she acknowledged receipt of the May 2011 Certificate of Eligibility but was, at that point, in the process of re-enrolling in school.  She indicated that she gave her Certificate of Eligibility letter and Beginning Date Election form to "VA personnel" at her school, and was told that they would submit it with her enrollment verification once she was "back in the system" and registered for classes.  She stated that it was not her fault that the Beginning Date Election form was not filed in a timely manner.  She stated that she would have filed the form herself, but she believed she had to first be enrolled in school before she sent in the requested election form.  

Considering the facts of this case and the applicable law, the Board finds that the appellant is not eligible for Chapter 35 DEA benefits prior to February 7, 2011.  She was properly notified on May 2, 2011, in accordance with 38 C.F.R. § 21.3041(i)(1), that she must elect a beginning date for Chapter 35 DEA benefits within 60 days or else February 7, 2011 would be the permanent beginning date of eligibility.  As she failed to respond to the May 2, 1011 letter within the allotted timeframe, the earliest possible beginning date for DEA benefits available under VA law and regulations is February 7, 2011.  38 C.F.R. § 21.3041(i)(2).  VA law provides no exceptions to the 60-day filing requirement.  

The Board is sympathetic to the appellant's claim, but it is bound by applicable statutes, the regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C.A. §§  511(a), 7104; 38 C.F.R. § 20.101.  Because she did not respond in a timely manner to VA's May 2, 2011 letter requesting that she elect a beginning date for Chapter 35 eligibility, the earliest beginning date allowable under VA law and regulations is February 7, 2011, as discussed above.  The appellant appears to claim that her Beginning Date Election form was filed in a timely manner with "VA personnel" at the school where she was in the process of enrolling for classes, and that it was the fault of such personnel for not having filed it with the RO within the requisite 60 day time limit.  However, the election form is shown to have been dated by the appellant on July 15, 2011, when the 60 day time limit for filing had already expired.  Further, it is noted in light of the appellant's evident belief that she had to be enrolled in school before filing the election form, that any allegations based on ignorance of the law cannot be used as an excuse for failure to follow a promulgated regulation.  In that regard, it has been held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, the appellant's ignorance of the laws and regulations relating to VA education benefits and her eligibility for such benefits is not a basis for granting an earlier beginning date.  The Board notes that in the May 2, 2011 letter, the RO provided clear and unambiguous notice to the appellant that she had 60 days to return her election form, and she was provided contact information if she had questions or needed assistance.  

In sum, there is no interpretation of the law that will result in the appellant being deemed eligible for Chapter 35 DEA benefits prior to February 7, 2011.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appellant's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking DEA benefits under the provisions of Chapter 35, Title 38, United States Code, prior to February 7, 2011, is denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


